Citation Nr: 0714163	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-35 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1952 to 
December 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which denied entitlement to service 
connection for hypertension, a low back disorder, and PTSD. 

In September 2006, the veteran and his spouse appeared at the 
RO and offered testimony in support of the veteran's claim 
before the undersigned.  A transcript of the veteran's 
testimony has been associated with his claim's file.

In October 2005, the veteran submitted additional evidence to 
the RO accompanied by a waiver of RO consideration.  This 
evidence will be considered by the Board in the adjudication 
of this appeal.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The record contains clear and unmistakable evidence the 
veteran's hypertension preexisted the veteran's military 
service and was not aggravated during service.

2.  Notwithstanding medical data on file denoting the 
presence of current disablement of the veteran due to a low 
back disorder, competent evidence of a nexus between this 
disorder and the veteran's period of service or any event 
thereof is lacking.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2006). 

2.  A low back disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2001and April 
2004; a rating decision in May 2003; a statement of the case 
in July 2003; and supplemental statements of the case in 
August 2003, April 2004, and September 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2004 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to these claims as the information and evidence of 
record contains sufficient competent medical evidence to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2006).  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

Hypertension

In statements and testimony on file, the veteran argues that 
hypertension that pre-existed his service was worsened by 
such service.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermitting flare-ups of a preexisting injury 
or disease or not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted with 
symptoms has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

On the veteran's medical examination for service pre-
induction in December 1951 the veteran was noted to have 
undergone hospitalization that month in a service department 
medical facility for hypertension.  The veteran's 
chronological service medical records are otherwise negative 
for any diagnosis, complaints, or abnormal findings 
pertaining to the veteran's hypertension.  A report of a 
December 1954 medical examination for service separation was 
likewise silent for complaints or findings related to 
hypertension.  On that examination, the veteran's blood 
pressure was 138/78.  On a contemporaneous report of medical 
history, a service physician noted that the veteran had a 
history of high blood pressure prior to induction that was 
not currently symptomatic.
 
Based on the above, the presumption of soundness at service 
entrance is rebutted by clear and unmistakable evidence of 
the existence of hypertension prior to service entrance.  
With regard to aggravation, there is no evidence of any 
increase in the severity of the veteran's hypertension, 
either by verbal complaint or objective medical findings.  
See 38 C.F.R. § 3.306(a).

While the veteran testified in September 2006, that he was 
treated for hypertension by private physicians in the 
immediate post service period, medical documentation showing 
that the veteran has received medical management of any kind 
for hypertension is not demonstrated prior to January 2000. 

Although the veteran contends that he has hypertension 
attributable to service, he has neither submitted nor 
identified evidence supporting his contention to include 
evidence that his hypertension was aggravated during service.  
In sum, the lack of probative medical evidence in the 
veteran's chronological service medical records and the 
absence of post service medical evaluation and treatment for 
hypertension immediately subsequent to service support the 
conclusion there was no increase in severity of the veteran's 
hypertension during his period of service.

The Board notes that regulation specifically provides that 
history of pre-service existence of conditions recorded at 
the time of entrance examination does not constitute a 
notation of such conditions.  38 C.F.R. § 3.304(b)(1).  Thus, 
even assuming arguendo that the veteran was in sound 
condition with respect to hypertension at service entrance, 
service connection on a direct or presumptive basis is not 
warranted as the first clinical manifestations of the 
veteran's current hypertension is shown to have occurred in 
the 2000's, more than four decades following the veteran's 
service discharge.  This is too remote in time from service 
to support the claim that it is related to service absent 
objective (medical) evidence to the contrary.  See Maxson v. 
West, 12 Vet. App. 453 (1999).  Such evidence has not been 
submitted.   

As the veteran's pre-existing hypertension is not show to 
have undergone an increase in severity during his period of 
service, the preponderance of the evidence is against the 
claim.  Therefore, the claim must be denied.

Low Back Disorder

The veteran testified at his hearing in September 2006, that 
he has a back condition attributable to continuous stress 
placed on his back in service as a result of transporting 
wounded soldiers on stretchers off of planes.  He stated that 
this was an additional duty he performed on a rotating basis 
while stationed at Fitzsimmons Army Hospital during the 
Korean War.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 
Here none of the contemporaneous service medical records show 
complaints or findings referable to the veteran's low back.  
On the veteran's December 1954 medical examination for 
service separation, no pertinent back abnormality was shown.  
A clinical evaluation of his spine found no abnormality.  

The post service evidence shows that in 1974, many years 
after service, the veteran was initially evaluated and 
treated by a private physician for low back pain.  Subsequent 
statements on file show that the veteran has received 
periodic treatment since 1974 for complaints of acute and 
chronic low back pain and that he was diagnosed as having a 
herniated disc on an MRI of his lower back at some point 
between November 1997 and June 1999.

Initially, the Board notes that VA does not generally grant 
service connection for symptoms alone, without an identified 
basis for those symptoms. For example, "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), dismissed in part, vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).

Here, the initial clinical manifestation of a back condition, 
diagnosed as a herniated disc, as shown above, is too remote 
in time from the veteran's service to support the claim that 
the condition is related to service absent objective evidence 
to the contrary.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd 230 F.3d 1330 (Fed Cir 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Furthermore, the competent medical evidence, while 
showing the presence of current low back disability, does not 
demonstrate any relationship between this disability and the 
veteran's service.

Here there is absent from the record competent (medical) 
evidence linking the veteran's post service low back 
pathology to his period of service.  Rather it is only the 
veteran that voices an opinion about the relationship between 
his post service back problems and his period of service.  
The record does not reflect that the veteran has the 
requisite medical background or training so as to render his 
opinion as to questions of medical diagnosis or etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Absent competent evidence of a nexus between the veteran's 
current low back disorder and the veteran's service, a 
preponderance of the evidence is against entitlement to 
service connection for the claimed disabilities.  In reaching 
this decision the Board has considered the provisions of 38 
U.S.C.A. § 5107(b); however, as the preponderance of the 
evidence is against the veteran's claims for service 
connection, such statue is not for application in this 
instance.


ORDER

Service connection for hypertension is denied.

Service connection for a low back disorder is denied.


REMAND

The veteran is seeking entitlement to service connection for 
PTSD based on treatment by VA for PTSD and events during his 
service to which he attributes to this disorder.  The veteran 
has identified frequent exposure as a stretcher bearer to 
wounded service members evacuated from Korea while stationed 
at Fitzsimmons Army Hospital in Denver, Colorado during the 
1953/1954 time frame.  Furthermore, the veteran has recently 
asserted an additional noncombat related stressor event, 
which he claims is also responsible for PTSD.  Specifically, 
the veteran has described an incident in approximately July 
or August 1954 involving a soldier in his barracks who 
committed suicide by shooting himself in the head.  He 
testified that he and another soldier, Dave Palmer, were 
detailed to clean this individual's uniform and then deliver 
his personal effects to the morgue where they inadvertently 
interrupted an autopsy being performed on the deceased 
service member.  He testified that he witnessed the deceased 
service member's body at that time. 
     
A preliminary review of the medical evidence shows that the 
veteran was found on a comprehensive VA PTSD examination in 
July 2003 to not meet the diagnostic criteria for PTSD.  
However, subsequent outpatient treatment records on file 
include a July 2004 psychiatric treatment note assessing the 
veteran as having PTSD.  This diagnosis appears to be 
predicated largely upon the veteran's reported 
symptomatology.

Information on file discloses that the veteran was assigned 
to Det AMEDS 9953 TSU SGO and Det AMEDS 9953 TU Fitzsimons 
Army Hospital, Denver, Colorado during the time period 
involved.  The RO has not in connection with the veteran's 
claim for PTSD made an attempt to corroborate the stressor 
event recently claimed by the veteran.  Further development 
is thus indicated.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide additional 
facts about his recently claimed stressor 
noted above.  This request should include 
the date, place, and circumstance 
surrounding the stressful event he has set 
forth as well as the name, if known, of 
the individual who committed suicide.  In 
addition, he should be advised that he can 
submit alternate forms of evidence to 
prove the occurrence of the stressor, such 
as a buddy statement from someone who 
witnessed the incident and his 
participation in the aftermath. 

2.  Request the Department of the Army and 
the National Archives and Records 
Administration (NARA) or any other 
appropriate source conduct a search of 
Daily Staff Journals  or Unit and 
Organizational Histories for information 
related to a suicide by gunshot of a 
service member stationed at the Fitzsimons 
Army Hospital during the period July 
through September 1954 

3.  If the claimed stressor is verified, a 
VA examination by a psychiatrist should be 
conducted to determine the nature and 
severity of any psychiatric illness, to 
include PTSD. The claims folder must to be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests are to be conducted.  
Inform the examiner that only stressors 
which have been verified may be used as a 
basis for a diagnosis of PTSD.  If the 
diagnosis PTSD is deemed appropriate, the 
psychiatrist should specify whether a 
stressor found to be established by the 
record was sufficient to produce the post-
traumatic stress disorder, and whether 
there is a link between the current 
symptomatology and one or more of the 
verified in-service stressors.

4.  Then, readjudicate the veteran's 
claim.  If the benefits sought are not 
granted the veteran should be furnished a 
supplemental statement of the case and 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


